Title: To John Adams from William Cunningham, 9 March 1804
From: Cunningham, William
To: Adams, John



Dear Sir.
Fitchburg March 9th. 1804.

The unusual obstructions to travelling prevented my receiving your esteemed favor of the 24th. ult. till a day or two ago. I am sensible to that discernment which has discovered in the "con Amore" of the Italians, the real temper in which I wrote the Outline. I wish it had been more just to you, and that I could find encouragement, now that the Public attention is engaged in designating a President, to bring it before the public in a more finished form. This, Sir, is the spontaneous effusion of my feelings, your goodness will, I trust, excuse it—Under no circumstances should I scarcely dare to ask the approbation even of your silence to such an intention.
Accept, too, Dear Sir, my grateful acknowledgements for describing the causes and the course which produce and guide the leading Democrats. I read with avidity, and treasure up with care, the counsels of wisdom and experience. The awful spirit of Democracy was never so prevalent, nor in so great progress in our country as at the present day.
The "Manifesto" I had seen, but was unacquainted with the Author. An "inimitable power of face" indeed that can persist in such exploded falsehoods with such brassiness; seriously would I advise them to sell their visages to the Coppersmiths to make be made into boilers for Sal Montanum.
Of Mr Bidwell I have no knowledge, and but little information. I think I have heard the Duke of Berkshire describe him as possessed of that restless and aspiring ambition which, disregarding means, would raise him to a post in Government, or cause his suspension between the posts of ingnominy.
Judge Sullivan is as great a trimmer and time-server as, perhaps, can be found. He has long angled in the dirty waters of Democracy, but has never filled his net, tho’ he has several times broken it. His eye has been, and is, steadily fixed on the Chair of State. At first he courted assistance from the Clergy; but now, I expect, he means to make a push upon pure Jacobinic principles. I have never seen anything from his hand that contained so much designing meanness as his "Sketch of the Life of Samuel Adams." His present nomination unfolds his designs, and we see that the baits he threw out are swallowed. He may blame his friends for a most unfortunate designation of an associate. The ponderosity of the "Marquis of Granby" would keep any one from rising who is attached to him. The "Sweat," which "Our General" says has profusely fallen from his face, has watered many a plant of renown; but the fruits of them all are not worth a mess of Green-Peas, and he is so strongly tainted with thecowyard that he must, I think, be offensive in the Council Chamber. There may be more severity than good sense, or prudence, in these remarks, but I really consider such clodpated politicians as fit subjects for the most cutting strokes.
With sincere and cordial remembrances to your Family / I am, with perfect esteem, / Dear Sir / Your obliged and Affectionate
Wm: Cunningham Jr.